UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1090



BELINDA A. HUDSON,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Matthew J. Perry, Jr., Senior
District Judge. (CA-94-2815-6-OAK)


Submitted:   May 7, 1996                   Decided:   June 13, 1996


Before WIDENER, HALL, and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Belinda A. Hudson, Appellant Pro Se. John Berkley Grimball, II,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Belinda A. Hudson filed applications for Disability Insurance

Benefits and Supplemental Security Income in May and June 1992,

respectively, alleging that she had become disabled on August 15,

1990. She last worked as a nurses' assistant. Hudson contended that

she suffers from a knee injury she sustained in 1986, while working
as a mental retardation specialist. Hudson complained of swelling

and pain in her knee which made her unable to sit and stand for

long periods of time and thus causing her not to be able to work.

After both applications were denied, a hearing was held by an
administrative law judge ("ALJ"), who rejected her claims. The ALJ

found Hudson's statements regarding the severity of her impairment

to be incredible. While the ALJ found that Hudson is unable to

perform her past relevant work as a mental retardation specialist

and nurses' assistant, he concluded that she had the residual

functional capacity to perform sedentary work. After the Appeals
Council denied her request for review, Hudson filed this action. A

magistrate judge reviewed the record and concluded that the Secre-

tary's findings of fact are supported by substantial evidence and

that Hudson's subjective complaints of pain were not enough to

constitute a disability per se. The district court adopted this

recommendation.

     We have reviewed the record and the district court's opinion

accepting the recommendation of the magistrate judge and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Hudson v. Chater, No. CA-94-2815-6-OAK (D.S.C.,

                                2
Dec. 11, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3